Citation Nr: 0335213	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anxiety disorder 
claimed as secondary to medications taken for service-
connected irritable bowel disease with gastritis and 
cholecystectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1968 to April 1971 
and from December 1972 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), has been in effect 
during the course of this appeal and its underlying claim.  
Among other things, the VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).   

With respect to the duty to assist under the VCAA, in a 
disability compensation claim, VA must obtain records of 
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  In this case, the RO has obtained 
the veteran's VA medical records dated from February 2000.  
Entries on that date note that he was already receiving 
treatment for anxiety.  Thus, it appears that there are 
records of relevant treatment prior to February 2000.  These 
records must be obtained.  A remand is required in order to 
accomplish this development of additional evidence.   

The Board emphasizes that receipt of additional evidence, 
such as the VA treatment records mentioned above, may trigger 
the duty to assist the veteran by providing a medical 
examination or obtaining a medical opinion, if it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The RO should take care to examine any newly 
received or secured evidence to determine whether such 
additional assistance is required. 
  
With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO sent the veteran a development letter in 
March 2001 and a VCAA letter in January 2002, neither 
document indicates what information or evidence the veteran 
should provide and what information or evidence VA will 
attempt to obtain his behalf in support of his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 
16 Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating the regulation that 
permitted the Board to provide VCAA notice).

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The January 2002 letter from the RO 
to the veteran concerning the VCAA asks the veteran to submit 
any information or evidence within 60 days of the letter, but 
also explains the consequences if information or evidence was 
received within one year after the date of the letter or 
after one year from the date of the letter.  Such notice may 
be viewed as confusing to the veteran.  On remand, when 
providing the requisite VCAA notice, the RO must clarify for 
the veteran that notwithstanding the information previously 
provided, a full year is allowed to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Quartuccio 
v. Principi and Charles v. Principi, as 
well as the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and any other 
applicable legal precedent.  It should 
allow the appropriate period of time for 
response.

2.  The RO should obtain the veteran's VA 
medical records dated prior to February 
2000.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


